        Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 1 of 8




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 SHAWN D. HARRIS,                                    CIVIL COMPLAINT

          Plaintiff,
                                                     CASE NO. 4:20-cv-03218
 v.

 REPUBLIC FINANCE, LLC,                              DEMAND FOR JURY TRIAL

          Defendant.


                                          COMPLAINT

        NOW COMES Shawn D. Harris (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of Republic Finance, LLC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227 and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. §392 for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the TCPA and 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

      3. The Court has supplemental jurisdiction over the state law TDCA claim under 28 U.S.C.

§1367.

      4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Texas, Plaintiff resides in the Southern District of Texas, and a

substantial portion of the events or omissions giving rise to the claims occurred within the Southern

District of Texas.

                                                 1
      Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 2 of 8




                                             PARTIES

   5. Plaintiff is a natural person over 18-years-of-age is a “person” as defined by 47 U.S.C.

§153(39).

   6. Defendant is a consumer loan provider with its principal place of business located at 7031

Commerce Circle, Suite 100, Baton Rouge, Louisiana 70809. Defendant regularly collects debts

from consumers located in Texas.

                            FACTS SUPPORTING CAUSES OF ACTION

   7. In or around early 2020, Plaintiff’s employer cut his hours, making him unable to maintain

timely payment on a personal loan serviced by Defendant and causing the loan to fall into default

status (“subject debt”).

   8. In or around March of 2020, Plaintiff retained an attorney and began the process of filing

for bankruptcy.

   9. On or around March of 2020, Plaintiff began receiving collection calls from Defendant to

his cellular telephone number (346) XXX-6769, in an attempt to collect on the subject debt.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner,

possessor, and operator of the cellular telephone ending in 6769.

   11. In or around early April 2020, Plaintiff answered a call from Defendant. In that call,

Plaintiff advised Defendant that he is in the process of filing for bankruptcy, provided his

attorney’s contact information, requested Defendant to stop contacting him and instead contact his

attorneys.

   12. Despite Plaintiff’s request, Plaintiff has continued to receive frequent collection calls from

Defendant. Most days, receiving more calls than prior to providing his attorney’s contact

information and requesting Defendant to stop calling him.



                                                 2
         Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 3 of 8




   13. In total, Defendant placed or caused to be placed numerous harassing phone calls to

Plaintiff’s cellular telephone from March 2020 through the present day. Defendant has called

Plaintiff as many as six times in a 24-hour period.

   14. In the calls that Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s automated telephone system attempted to connect Plaintiff to a live agent.

   15. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant.

   16. Moreover, Plaintiff also hears what sounds to be call center noise in the background of

each of Defendant’s calls.

   17. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system (“ATDS”), a telephone dialing system that is

commonly used in the debt collection industry to collect defaulted debts.

   18. Defendant mainly used the phone number (225) 267-6074, but upon information and belief,

Defendant may have used several other phone numbers to contact Plaintiff.

                                              DAMAGES

   19. Defendant’s harassing phone calls have disrupted Plaintiff’s daily life and general well-

being.

   20. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the incessant phone calls,

aggravation that accompanies unsolicited telephone calls, emotional distress, mental anguish,

anxiety, loss of concentration, diminished value and utility of telephone equipment and telephone



                                                 3
       Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 4 of 8




subscription services, the loss of battery charge, and the per-kilowatt electricity costs required to

recharge his cellular telephone as a result of increased usage of his telephone services.

   21. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   22. Concerned about the violations of his rights and invasion of his privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

           COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   23. Plaintiff restates and realleges paragraphs 1 through 22 as fully set forth herein.

   24. Defendant placed or caused to be placed non-emergency calls, including but not limited to

the calls referenced above, to Plaintiff’s cellular telephone using an automatic telephone dialing

system (“ATDS”) without his prior consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   25. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   26. Upon information and belief, based on the lack of prompt human response during the phone

calls in which Plaintiff answered, Defendant used an automated dialing system to place calls to

Plaintiff’s cellular telephone.

   27. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.




                                                  4
      Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 5 of 8




   28. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   29. The fact that Defendant’s phone system continued to place calls after Defendant was aware

that Plaintiff did not wish to receive further calls clearly evinces the fact that Defendant’s phone

system stored Plaintiff’s phone number and continued to randomly or sequentially auto-dial

Plaintiff’s cellular phone number without his consent.

   30. There would be no reason for Defendant to continue to contact Plaintiff, especially after

having been notified to cease all telephone communications. Yet, Defendant’s ATDS continued to

keep Plaintiff’s phone number stored, causing its system to randomly or sequentially dial the

number dozens of times thereafter.

   31. Any prior consent, if any, was revoked by Plaintiff’s verbal revocations.

   32. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone from March 2020 through the present day, using an ATDS without his prior consent.

   33. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to his cellular

phone.

   34. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to contact consumers on their cellular phones.

   35. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   36. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.



                                                  5
      Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 6 of 8




   37. The calls placed by Defendant to Plaintiff were regarding business activities and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   38. Defendant, through its agents, vendors, representatives, subsidiaries, and/or employees

acting within the scope of their authority acted intentionally in violation of 47 U.S.C.

§227(b)(1)(A)(iii).

   39. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing

violations of the TCPA should trigger this Honorable Court’s ability to triple the damages to which

Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff, SHAWN D. HARRIS, respectfully requests that this Honorable Court
enter judgment in his favor as follows:

   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further communicating with Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.


                 COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   40. Plaintiff restates and reallages paragraphs 1 through 39 as fully set forth herein.

   41. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   42. Defendant is a “third party collector” as defined by Tex. Fin. Code Ann § 392.001(7).

   43. The alleged subject debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code

Ann. § 392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for

personal, family, or household purposes.




                                                 6
      Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 7 of 8




   a. Violations of TDCA § 391.302

   44. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   45. Defendant violated the TDCA when it called Plaintiff repeatedly despite providing his

bankruptcy attorney information and requesting that Defendant’s communications cease. The

repeated calls were made with the hope that Plaintiff would succumb to the harassing behavior and

ultimately make a payment on the subject debt.

   46. Defendant violated the TDCA by engaging in abusive, harassing, and oppressive conduct

by relentlessly calling Plaintiff’s cellular phone seeking immediate payment on the alleged subject

debt. Moreover, Defendant continuously placing the relentless calls after Plaintiff put Defendant

on notice that its calls were not welcome and provided his bankruptcy attorney information.

   47. Upon information and belief, Defendant systematically attempts to collect alleged debts

from Texas citizens through harassing and abusive conduct and has no procedures in place to

assure compliance with the TDCA.

   48. As stated above, Plaintiff was severely harmed by Defendant’s conduct.




                                                 7
      Case 4:20-cv-03218 Document 1 Filed on 09/15/20 in TXSD Page 8 of 8




WHEREFORE, Plaintiff, SHAWN D. HARRIS, respectfully requests that this Honorable Court
enter judgment in his favor as follows:
       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
          underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
          Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.

Dated: September 15, 2020                                   Respectfully Submitted,

                                                            /s/ Marwan R. Daher
                                                            /s/ Alexander J. Taylor
                                                            /s/ Omar T. Sulaiman
                                                            Marwan R. Daher, Esq.
                                                            Alexander J. Taylor, Esq.
                                                            Omar T. Sulaiman, Esq.
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181
                                                            mdaher@sulaimanlaw.com
                                                            ataylor@sulaimanlaw.com
                                                            osulaiman@sulaimanlaw.com




                                                8
